Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



EXAMINER'S AMENDMENT

               An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
              Authorization for this examiner’s amendment was given in a telephone interview with Sadiq Ansari on February 8, 2022.
              The application has been amended as follows:

Listing of Claims:
1.	(Currently amended) A device, comprising:
one or more processors configured to:
receive a plurality of data items that are each associated with a respective identifier;
monitor a quantity of data items, of the plurality of data items, associated with each respective identifier over a particular period of time;
determine, based on the monitoring, that a first quantity, of a first set of data items associated with a first identifier, does not exceed a threshold quantity;

generate a first output key corresponding to the first set of data items;
generate a plurality of output keys corresponding to the second set of data items, the plurality of output keys including at least a second output key and a third output key, the plurality of output keys being generated based on determining that the second quantity exceeds the threshold quantity;
determine or receive information indicating a plurality of respective destinations for the first and second sets of data, the respective destinations being determined based on the first, second, and third output keys; 
output the first set of data items to a first destination of the plurality of destinations, the first destination having been determined based on the first output key;
output a first portion of the second set of data items to a second destination of the plurality of destinations, the second destination having been determined based on the second output key; and
output a second portion of the second 


           2-7. (Original)

8.	(Currently amended) A non-transitory computer-readable medium, storing a plurality of processor-executable instructions to:

monitor a quantity of data items, of the plurality of data items, associated with each respective identifier over a particular period of time;
determine, based on the monitoring, that a first quantity, of a first set of data items associated with a first identifier, does not exceed a threshold quantity;
determine, based on the monitoring, that a second quantity, of a second set of data items associated with a second identifier, exceeds the threshold quantity;
generate a first output key corresponding to the first set of data items;
generate a plurality of output keys corresponding to the second set of data items, the plurality of output keys including at least a second output key and a third output key, the plurality of output keys being generated based on determining that the second quantity exceeds the threshold quantity;
determine or receive information indicating a plurality of respective destinations for the first and second sets of data, the respective destinations being determined based on the first, second, and third output keys; 
output the first set of data items to a first destination of the plurality of destinations, the first destination having been determined based on the first output key;
output a first portion of the second set of data items to a second destination of the plurality of destinations, the second destination having been determined based on the second output key; and
output a second portion of the second 


           9-14. (Original)

15.	(Currently amended) A method, comprising:
receiving a plurality of data items that are each associated with a respective identifier;
monitoring a quantity of data items, of the plurality of data items, associated with each respective identifier over a particular period of time;
determining, based on the monitoring, that a first quantity, of a first set of data items associated with a first identifier, does not exceed a threshold quantity;
determining, based on the monitoring, that a second quantity, of a second set of data items associated with a second identifier, exceeds the threshold quantity;
generating a first output key corresponding to the first set of data items;
generating a plurality of output keys corresponding to the second set of data items, the plurality of output keys including at least a second output key and a third output key, the plurality of output keys being generated based on determining that the second quantity exceeds the threshold quantity;
determining or receive information indicating a plurality of respective destinations for the first and second sets of data, the respective destinations being determined based on the first, second, and third output keys; 
outputting the first set of data items to a first destination of the plurality of destinations, the first destination having been determined based on the first output key;
outputting a first portion of the second set of data items to a second destination of the plurality of destinations, the second destination having been determined based on the second output key; and
outputting a second portion of the second 

          16-20. (Original)





                                              Allowable Subject Matter

            The following is a statement of reasons for the indication of allowable subject matter:
             Claims 1-20 are allowed.
             Claim 1 is allowed because the closest prior art, Salek et al. (U.S. PG-Publication #2017/0026345), and Janakiraman et al. (U.S. PG-Publication # 2014/0153393), either singularly or in combination, fail to anticipate or render obvious a method comprising:
              “determine, based on the monitoring, that a first quantity, of a first set of data
items associated with a first identifier, does not exceed a threshold quantity;
               determine, based on the monitoring, that a second quantity, of a second set of
data items associated with a second identifier, exceeds the threshold quantity;
               generate a first output key corresponding to the first set of data items;
               generate a plurality of output keys corresponding to the second set of data items, the plurality of output keys including at least a second output key and a third output key, the plurality of output keys being generated based on determining that the second quantity exceeds the threshold quantity,” in combination with all other limitations in the claim as claimed and defined by applicants.
              Because the above limitations of claim 1 patentably define over the art of record, claim 1 is allowable. Independent claims 8 and 15 include similar limitations as claim 1 and as a result are allowable for similar reasons as claim 1.








                                                     Conclusion

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

             Commissioner for Patents 
             P.O. Box 1450 Alexandria, 
             VA 22313-1450


Hand-delivered responses should be brought to

             Customer Service Window 
             Randolph Building 
             401 Dulany Street 
             Alexandria, VA 22314


             Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.
            If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
             Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
February 8, 2022